In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1691 
SAUL  M.  KAUFMAN,  individually  and  on  behalf  of  all  others 
similarly situated, et al., 
                                            Plaintiffs‐Appellees, 
and 
 
J.G. GOODMAN, also known as J.L. Goodman, Objector, et al., 
                             Intervening Plaintiffs‐Appellants, 
                                  v. 

AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC., 
                                      Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 1:07‐cv‐01707 — Joan B. Gottschall, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 28, 2017 — DECIDED DECEMBER 7, 2017 
                     ____________________ 

   Before BAUER, MANION, and HAMILTON, Circuit Judges. 
    MANION, Circuit Judge. Saul Kaufman, as lead plaintiff in a 
class action, sued American Express Travel Related Services 
2                                                        No. 16‐1691 

Company, Inc. (“Amex”), alleging claims  for breach  of con‐
tract,  unjust  enrichment,  and  statutory  fraud  related  to 
Amex’s  general‐use,  prepaid  gift  cards.  Just  over  two  years 
after  Kaufman  filed  the  class  action,  Kaufman  (on  behalf  of 
the class) and Amex sought approval from the district court 
of a settlement agreement that would resolve the action. Al‐
most  seven  years  later,  after  multiple  amended  motions  for 
approval and three rounds of notice to the class, the district 
court granted final approval of the settlement. J.G. Goodman 
and  Carla  Santsche  (“Intervenors”),  who  had  intervened  in 
the class action, appeal the approval of the settlement. While 
we  recognize  this  settlement  is  not  without  issues,  we  con‐
clude the district court did not abuse its discretion in approv‐
ing it. 
                             I. Background 
    The protracted history of this case began on February 14, 
2007, when Kaufman filed a class‐action lawsuit in the Supe‐
rior Court of Cook County, Illinois, against Amex. The claims 
arose out of Amex’s sale of general‐use, prepaid gift cards. A 
customer could buy a gift card by paying the amount to be 
loaded on the card (e.g., $25, $50, or $100) and a purchase fee 
of less  than $5.  The packaging  in which  the  gift  cards  came 
declared they were “good all over the place.” 
    Kaufman alleges, however, that these gift cards were not 
worth  their  stated  value  (e.g.,  a  $25  card  was  not  actually 
worth $25) and that they were not “good all over the place.” 
This is because merchants were ill‐equipped to process “split‐
tender” transactions, which occurred when a gift‐card holder 
attempted  to  use  his  gift  card  to  purchase  an  item  that  cost 
more than the value remaining on his card, necessitating the 
use of two forms of tender. The inability to process those sorts 
No. 16‐1691                                                           3 

of transactions led to rejected cards and languishing balances, 
as gift‐card holders could not use the relatively small amounts 
remaining on their cards. 
    Those balances did not have to languish for long, though, 
because  after  twelve  months  Amex  automatically  began 
charging a $2 “monthly service fee” against balances on the 
cards.  If  a  holder  wanted  to  recover  the  balance  of  his  card 
from Amex, he could request a check, but only if he paid a $10 
check‐issuance  fee.  Because  of  these  service  and  check‐issu‐
ance fees, which resulted in remaining funds on the cards go‐
ing to Amex, Kaufman alleged Amex had purposely designed 
its gift‐card program to make it difficult for people to exhaust 
the balances on their cards, thus lowering their value. 
   On March 27, 2007, Amex removed the class action to the 
District Court for the Northern District of Illinois pursuant to 
the Class Action Fairness Act. 28 U.S.C. § 1332(d)(2). Once in 
federal court, Amex moved to compel arbitration, citing the 
arbitration  provision  in  the  “American  Express  Gift  Card 
Cardholder  Agreement”  that  was  included  with  the  gift 
cards. For  cards purchased from stores, this  agreement was 
only accessible after purchasing the gift card and opening its 
packaging. 
    The district court denied the motion, concluding the pro‐
vision was not part of the contract between Amex and Kauf‐
man. Amex appealed that decision to this court. Shortly there‐
after, Amex and Kaufman engaged in settlement negotiations 
through this court’s Mediation Program. As a result of those 
negotiations, the parties sought a limited remand of Amex’s 
appeal  for  the  purpose  of  presenting  their  settlement  to  the 
district court for approval. On February 4, 2009, we granted 
that request. 
4                                                                 No. 16‐1691 

    After  remand,  the  Intervenors  sought  entry  into  the  ac‐
tion.1 Intervenor Goodman was the lead plaintiff in a class ac‐
tion  in  the  Eastern  District  of  New  York  that  made  similar 
complaints against Amex arising from issues with split‐ten‐
der transactions and Amex’s fee policies. In the briefs filed in 
this appeal, the Intervenors explain that intervenor Santsche’s 
interest in this case arises from her alleged purchase of a $100 
gift card that had no value when she attempted to use it. On 
July  15,  2009,  the  district  court  granted  the  motion  to  inter‐
vene. 
     Two days before the grant of that motion, Kaufman, joined 
by a new co‐plaintiff, Kimberly Stegich, individually and on 
behalf  of  all  others  similarly  situated  (“Plaintiffs”),  filed  an 
amended class‐action complaint and a motion for preliminary 
approval of a settlement of the action. But before the district 
court  addressed  that  motion,  the  Plaintiffs  amended  it.  Ac‐
cording  to  the  amended  motion,  the  settlement  called  for  a 
$3,000,000 fund. From that fund, class members could receive, 
in  exchange for their release  of all claims related to Amex’s 
gift cards, the following payments: (1) up to $20 in reimburse‐
ment for monthly fees actually paid due to refused split‐ten‐
der transactions; (2) up to $8 for monthly fees paid; (3) up to 
$5 in reimbursement of any check‐issuance fee paid; and (4) 
up to $5 in reimbursement for monthly fees paid simply by 



                                                 
1 Four  other  parties  also  intervened  in  the  action:  Gordon  Jarratt  and 
Amanda Rudd, who eventually became co‐plaintiffs and whose counsel 
became additional class counsel, and Kambiz and Katayoun Kazemi, who 
eventually  reached  a  separate  settlement  of  their  California  class  action 
against Amex and were excluded from the class in this case. 
No. 16‐1691                                                            5 

attesting  to  the  fact  that  the  fees  were  paid.2  If  any  of  the 
$3,000,000  remained  after  paying  claims,  up  to  $200,000 
would go to a charitable organization as cy pres. If more than 
that  remained,  up  to  $650,000  would  go  to  Amex  as  reim‐
bursement for the costs of notice and administration. If still 
more remained, that too would go to the cy pres. 
    In  addition  to  payments  from  the  fund,  class  members 
could  also  take  part  in  two  supplemental  programs:  (1)  the 
“Balance  Refund  Program,”  which  allowed  class  members 
with less than $25 remaining on their gift cards to request a 
refund of their balance without paying the check‐issuance fee; 
and  (2)  the  “Purchase  Fee  and  Shipping/Handling  Fee 
Waiver” program, through which class members could pur‐
chase a new $100 Amex gift card without paying the purchase 
fee or shipping and handling fee (a savings of approximately 
$10). 
    The district court entered its order on the Plaintiffs’ mo‐
tion on December 22, 2009. After concluding that the class was 
certifiable pursuant to Federal Rule of Civil Procedure 23, the 
court certified the class for settlement purposes, defining the 
class as  
               All purchasers, recipients, holders and users 
           of any and all gift cards issued by American Ex‐
           press from January 1, 2002 through the date of 
           preliminary approval of the settlement, includ‐
           ing, without limitation, gift cards sold at physi‐
           cal retail locations, via the Internet, or through 
           mall cobranded programs. Notwithstanding the 
                                                 
2 To recover the other benefits, a class member had to provide proof, in‐

cluding a gift‐card number. 
6                                                      No. 16‐1691 

       foregoing,  ‘Be  My  Guest’  dining  cards  are  not 
       included within the settlement. 
Kaufman v. Am. Express Travel Related Servs. Co., 264 F.R.D. 438, 
444 (N.D. Ill. 2009). 
    Despite certifying the class, the court denied preliminary 
approval of the settlement. Of particular concern to the court 
was the inadequacy of the proposed notice, both in form (the 
Plaintiffs  had  proposed  notice  by  publication,  but  the  court 
did  not  accept  the  proposition  that  Amex  had  no  personal‐
identifying data with which to provide individualized notice) 
and substance (the notice failed “to satisfy the requirements 
of Rule 23(c)(2)(B)”). Id. at 445–46. 
    The  district  court  addressed  the  proposed  settlement 
again in an order on August 19, 2010. The court observed that 
the parties had improved the proposed notice, but now it was 
too complicated—the court ordered that it should include a 
concise summary. Additionally, the court noted that, since the 
initial  denial  of  preliminary  approval,  Amex  had  revealed 
that  it  did  have  some  personal‐identifying  information  for 
gift‐card holders, so the court declined to excuse individual 
notice. 
     Over  a  year  later,  the  Plaintiffs  filed  their  Second 
Amended Motion for Preliminary Approval. The settlement 
now  proposed  a fund  of  $6,753,269.50.  While  this  fund  was 
considerably larger than the $3,000,000 initially proposed, it 
would  be  drawn  against  for  the  costs  of  notice  and  admin‐
istration, as well as approved attorneys’ fees and lead‐plain‐
tiff incentive awards. The benefits available to the class (the 
four  types  of  refunds  and  the  supplemental  programs)  and 
the release remained substantially the same. This version of 
No. 16‐1691                                                                 7 

the  settlement  maintained  the  cy  pres  but  removed  the 
$650,000 reimbursement for Amex. It also called for notice by 
publication  and  by  direct  mail  to  every  class  member  for 
which Amex had information. 
    On September 21, 2011, the district court granted prelimi‐
nary  approval  of  the  settlement,  appointed  the  Plaintiffs’ 
counsel as lead class counsel and counsel for two intervening 
parties  as  additional  class  counsel,  and  again  certified  the 
class for purposes of the settlement.3 
    After providing notice and receiving responses from class 
members,  the  Plaintiffs  and  Amex  sought  final  approval  of 
the settlement on February 16, 2012. However, response to the 
notice had been “abysmal.” Of the approximately 70,000,000 
gift  cards  sold,  only  3,456  benefits  had  been  requested, 
amounting  to  $41,510.35.4  As  class  counsel  was  requesting 
$1,525,000 in fees, the fee‐to‐claims ratio was woefully imbal‐
anced.  The  district  court  decided  that  issues  with  notice 
needed to be addressed, and so determined  to hire a notice 
expert. After the Intervenors objected to the appointment of 
the  court’s  recommended  expert  due  to  her  affiliation  with 
the firm serving as the settlement administrator, the district 
court appointed Todd Hilsee, whom the Intervenors had rec‐
ommended. 

                                                 
3 The class definition was amended to exclude “Westfield” branded gift 

cards due to the Kazemi intervenors pursuing their own relief in Califor‐
nia. See supra, note 1. 
4 This is the number given by the district court in its order denying final 

approval. Later in the litigation, the district court was provided with in‐
formation  suggesting  that  the  actual  claims  rate  was  much  lower  even 
than that—amounting to a paltry $11,377. 
8                                                        No. 16‐1691 

    The parties worked with Hilsee to create a supplemental 
notice  program,  and  after  its  implementation  the  Plaintiffs 
once again moved for final approval of the settlement on May 
28, 2014. The supplemental notice plan had provided notice 
to  approximately  70%  of  the  class,  and  over  32,500  claims 
were filed. While these numbers were not ideal, they repre‐
sented an astronomical improvement over the results of the 
first  round  of  notice.  There  were  only  five  objections,  and 
eighty class members chose to opt out. 
    Despite this solid improvement in the response to the no‐
tice, the district court again denied final approval. The court 
did so for two reasons: (1) though no longer as blatant as the 
first proposal, the settlement still provided for Amex to be re‐
imbursed for the costs of providing the first, unsuccessful no‐
tice; and (2) the court felt bound by our decision in Redman v. 
RadioShack Corp., 768 F.3d 622, 637–38 (7th Cir. 2014), which 
was decided after the Plaintiffs filed their motion for final ap‐
proval but before the district court issued its order, to com‐
mand yet another round of notice concerning motions for at‐
torneys’ fees. 
    After this third round of notice, the district court granted 
final approval of the settlement on March 2, 2016. The greater 
part  of  a  decade  had  elapsed  since  Kaufman  filed  his  com‐
plaint  in  the  Superior  Court  of  Cook  County,  Illinois,  and 
nearly seven years had passed since the first motion for pre‐
liminary approval of the settlement. The district court deter‐
mined that the settlement was fair, reasonable, and adequate, 
but referred to final approval as the “least bad option.” Kauf‐
man  v.  Am.  Express  Travel  Related  Servs.  Co.,  No.  07‐cv‐1707, 
2016  WL  806546,  at  *1  (N.D.  Ill.  Mar.  2,  2016).  Based on  the 
affidavit of an Amex employee, the court concluded the total 
No. 16‐1691                                                         9 

value of the claims at issue was approximately $9.6 million. It 
then calculated that, considering the total number of claims 
received  and  the  value  of  the  supplemental  programs  (the 
waived purchase, shipping and handling, and check‐issuance 
fees), the total benefit to the class from the settlement was $1.8 
million. The court determined that this was within the range 
of a reasonable settlement given the class’s likelihood of not 
recovering the full $9.6 million. In reaching that decision, the 
district  court  considered  Amex’s  defenses,  most  notably  its 
still‐pending appeal of the denial of its motion to compel ar‐
bitration. 
    The district court also remarked that if the case continued, 
it would be extremely costly and difficult, and that there was, 
even considering the fact that notice was not perfect, a small 
rate of opt‐outs and objectors. After addressing the objections 
that  had  been  filed,  the  court  observed  that  this  settlement 
was seven years in the making and had involved the partici‐
pation of four mediators and a notice expert. In light of all of 
those considerations, the court found that the parties had ne‐
gotiated the settlement in good faith, and it approved the set‐
tlement. 
   Having approved the settlement, the court turned to attor‐
neys’ fees. The Plaintiffs’ counsel had requested $1,235,000 in 
fees  and  another  $40,000  in  expenses,  which  they  claimed 
amounted to 30.7% of the settlement. Additional class counsel 
requested  $250,000  in  fees.  Counsel  for  the  Intervenors  re‐
quested  $1,500,000  in  fees.  The  district  court  ultimately 
awarded  $1,000,000  in  fees  and  $40,000  in  expenses  to  the 
Plaintiffs’ counsel, $250,000 in fees to additional class counsel, 
and $700,000 in fees to counsel for the Intervenors. 
10                                                        No. 16‐1691 

    In the final tally, attorneys would be receiving $1,950,000 
from the settlement, while class members would receive ap‐
proximately $1,800,000. The district court did not like this, but 
found it acceptable as any reduction in fees would not go to 
the benefit of the class. Any excess would go either to the cy 
pres or to Amex. 
   The Intervenors appeal the approval of the settlement and 
the awards of attorneys’ fees. 
                               II. Analysis 
     A district court may approve a settlement of a class action 
if it concludes that it “is fair, reasonable, and adequate.” Fed. 
R. Civ. P. 23(e)(2); see also Isby v. Bayh, 75 F.3d 1191, 1196 (7th 
Cir. 1996). We review a district court’s approval of a class‐ac‐
tion  settlement  only  for  abuse  of  discretion.  In  re  Southwest 
Airlines Voucher Litig., 799 F.3d 701, 711 (7th Cir. 2015). That 
said, we “require[] district judges to exercise the highest de‐
gree of vigilance in scrutinizing proposed settlements of class 
actions,” due to the risk that attorneys for the class will “place 
their pecuniary self‐interest ahead of that of the class.” Reyn‐
olds v. Beneficial Nat’l Bank, 288 F.3d 277, 279 (7th Cir. 2002). 
Indeed, we have repeatedly stated that district courts should 
act as the “fiduciary of the class,” subject “to the high duty of 
care that the law requires of fiduciaries.” Id. at 279–80; accord 
Synfuel  Techs.,  Inc.  v.  DHL  Express  (USA),  Inc.,  463  F.3d  646, 
652–53 (7th Cir. 2006). 
     On appeal, the Intervenors challenge four decisions of the 
district court: (A) the district court erred by not requiring the 
filing of briefs in support of the settlement prior to the dead‐
line to object to the settlement; (B) the district court erred in 
determining  that  Amex’s  arbitration  appeal  posed  a  risk  to 
No. 16‐1691                                                          11 

the  class’s  success;  (C)  the  district  court  erred  in  approving 
the  settlement  given  the  breadth  of  the  release;  and  (D)  the 
district court erred in not awarding most, if not all, of the at‐
torneys’ fees to the Intervenors’ counsel. We address each in 
turn. 
    A. The Filing of Briefs 
    The Intervenors acknowledge that there is no express re‐
quirement  in  the  Federal  Rules  or  in  the  case  law  requiring 
the proponents of a class‐action settlement to file their briefs 
in support of the settlement prior to the expiration of the time 
to object to the settlement. However, they argue that this pro‐
cedure is compelled as a matter of due process and that it is a 
natural  extension  of  our  decision  in  Redman  and  the  Ninth 
Circuit’s  decision  in  In  re  Mercury  Interactive  Corp.  Securities 
Litigation, 618 F.3d 988 (9th Cir. 2010), upon which Redman re‐
lied. We disagree. 
    In Mercury Interactive Corp., the Ninth Circuit held that a 
district court must “set the deadline for objections to counsel’s 
fee request on a date after the motion and documents support‐
ing it have been filed.” Id. at 993. The court so held based on 
“[t]he plain text of [Rule 23(h)],” which provides that requests 
for  attorneys’  fees  must  be  made  by  motion  and  that  class 
members “may object to the motion.” Id. (quoting Fed. R. Civ. 
P. 23(h)). This language implied that class members must “be 
allowed an opportunity to object to the fee ‘motion’ itself, not 
merely  to  the  preliminary  notice  that  such a  motion  will  be 
filed.” Id. at 993–94. Without the details provided by a motion 
(such  as  the  amount  of  hours  worked  and  the  tasks  com‐
pleted), a potential objector “could make only generalized ar‐
guments about the size of the total fee.” See id. at 994. 
12                                                       No. 16‐1691 

   In Redman, we adopted the Ninth Circuit’s reasoning and 
reversed the approval of a class‐action settlement in part be‐
cause the district court had provided for the filing of motions 
seeking attorneys’ fees after the deadline for class members to 
object to the settlement. See 768 F.3d at 637–38. We concluded 
that the scheduling violated Rule 23(h) by handicapping those 
who wished to object to the fee motions. Id. 
     The Intervenors urge us to extend Redman’s reach to apply 
to the filing of briefs in support of settlement before the dead‐
line to object. But, as the Ninth Circuit made clear, the plain 
text of Rule 23(h), which deals exclusively with attorneys’ fees 
and  costs,  is  what  requires  parties  to  file  motions  for  attor‐
neys’  fees  before  the  deadline  to  object  to  the  settlement. 
There is no such requirement for the filing of briefs in support 
of a settlement agreement. On the contrary, Rule 23(e), which 
governs  the  approval  of  class‐action  settlements,  only  re‐
quires that notice of the proposed settlement be directed “in a 
reasonable manner to all class members who would be bound 
by the proposal,” and that “[a]ny class member may object to 
the proposal if it requires court approval under this subdivi‐
sion (e).” Fed. R. Civ. P. 23(e)(1), (5). Rule 23(e) thus only re‐
quires that class members be given an opportunity to object 
to  the  proposed  settlement—the  Rule  has  no  provision  that 
would require parties to file briefs in support of the settlement 
prior to the deadline to file objections. 
   The  differing  procedures  make  sense.  In  the  fee‐request 
context, the general notice may give parties information con‐
cerning the total amount of fees requested, but no details. To 
require a party to object based on an aggregate number alone 
would be fruitless, as there would be no specifics to dispute. 
See In re Mercury Interactive Corp., 618 F.3d at 994 (requiring 
No. 16‐1691                                                         13 

the filing of fee motions before the deadline for objections be‐
cause “[i]t ensures that the district court, acting as a fiduciary 
for  the  class,  is  presented  with  adequate,  and  adequately‐
tested,  information  to  evaluate  the  reasonableness  of  a  pro‐
posed fee”). On the other hand, the notice of a proposed set‐
tlement  should  provide  class  members  with  all  the  infor‐
mation they need to make an informed decision to file a claim, 
opt out, or object. See generally Phillips Petroleum Co. v. Shutts, 
472 U.S. 797, 812 (1985) (“[A] fully descriptive notice … sent 
first‐class mail to each class member, with an explanation of 
the right to ‘opt out,’ satisfies due process.”). There is no need 
for the briefs of the parties in favor of settlement to be filed 
first.  In  addition,  we  have  repeatedly  told  district  courts  to 
consider the amount of opposition to a proposed settlement 
in deciding whether to approve it. E.g., Synfuel Techs., Inc., 463 
F.3d at 653; Isby, 75 F.3d at 1199. Briefs in support of a pro‐
posed  settlement  thus  routinely  address  the  subject,  which 
they  could  not  do  if  the  deadline  for  objections  had  not  al‐
ready passed. Accordingly, we conclude that our holding in 
Redman does not compel the procedure the Intervenors pro‐
pose, and the district court did not err in declining to employ 
that procedure. 
   B. The Arbitration Defense 
    Though we have elucidated several factors to guide a dis‐
trict court’s analysis of whether a proposed settlement is fair, 
reasonable,  and  adequate,  we  have  repeatedly  stated  that 
“[t]he ‘most important factor relevant to the fairness of a class 
action settlement’ is … ‘the strength of plaintiff’s case on the 
merits  balanced  against  the  amount  offered  in  the  settle‐
ment.’” Synfuel Techs., Inc., 463 F.3d at 653 (quoting In re Gen. 
Motors Corp. Engine Interchange Litig., 594 F.2d 1106, 1132 (7th 
14                                                     No. 16‐1691 

Cir. 1979)); accord Isby, 75 F.3d at 1199. In analyzing this fac‐
tor, the district court should consider “the range of possible 
outcomes  and  ascrib[e]  a  probability  to  each  point  on  the 
range.” Synfuel Techs., Inc., 463 F.3d at 653 (alteration in origi‐
nal)  (quoting  Reynolds,  288  F.3d  at  285).  This  requires  ac‐
knowledgment of potential defenses and the risk of failure for 
the class. See Williams v. Rohm and Haas Pension Plan, 658 F.3d 
629, 634 (7th Cir. 2011). However, we have instructed the dis‐
trict courts “to refrain from resolving the merits of the contro‐
versy  or  making  a  precise  determination  of  the  parties’  re‐
spective  legal  rights.”  Isby,  75  F.3d  at  1196–97  (quoting 
E.E.O.C.  v.  Hiram Walker & Sons, Inc., 768  F.2d 884,  889 (7th 
Cir. 1985)). We have also taught that the Synfuel/Reynolds eval‐
uation of potential outcomes need not always be quantified, 
particularly where there are other reliable indications that the 
settlement reasonably reflects the relative merits of the case. 
See Wong v. Accretive Health, Inc., 773 F.3d 859, 864 (7th Cir. 
2014). 
    The  Intervenors  argue  that  the  district  court  improperly 
analyzed this factor by giving too much weight to Amex’s po‐
tential arbitration defense. The district court concluded there 
was a significant risk that this court would reverse the district 
court’s decision and send the action to arbitration, where the 
Plaintiffs would likely receive nothing. Because of that risk, 
the district court concluded that the approximately $1.8 mil‐
lion the class would receive from the settlement was a reason‐
able  recovery.  To  support  that  conclusion,  the  district  court 
cited two recent decisions of the Supreme Court and a recent 
decision of this court enforcing arbitration provisions in con‐
tracts: American Express Co. v. Italian Colors Restaurant, 133 S. 
Ct. 2304, 2307, 2312 (2013), which required enforcement of an 
arbitration provision despite the fact that “the plaintiff’s cost 
No. 16‐1691                                                      15 

of  individually  arbitrating  a  federal  statutory  claim  exceeds 
the potential recovery,” AT&T Mobility LLC v. Concepcion, 563 
U.S. 333, 336, 348 (2011), which held that a state rule “condi‐
tioning the enforceability of certain arbitration agreements on 
the  availability  of  classwide  arbitration  procedures”  was 
preempted by the Federal Arbitration Act, and Gore v. Alltell 
Communications,  LLC,  666  F.3d  1027,  1030  (7th  Cir.  2012), 
which determined that the arbitration provision in one con‐
tract between the parties compelled arbitration of a claim aris‐
ing under a different contract between the parties. 
    The  Intervenors maintain that these cases  are inapposite 
to the consideration of the effect of Amex’s arbitration defense 
in this case. They point out that the cited cases all deal with 
the enforceability of arbitration provisions contained in con‐
tracts between the parties, and that, they claim, is not the sit‐
uation here. Here, the district court denied Amex’s motion to 
compel arbitration not because it concluded that the provision 
was unconscionable or otherwise unenforceable, but because 
it determined that the provision was not a part of the contract 
between Amex and Kaufman. 
    It did so in reliance on our decisions in ProCD, Inc. v. Zei‐
denberg, 86 F.3d 1447 (7th Cir. 1996), and Hill v. Gateway 2000, 
Inc., 105 F.3d 1147 (7th Cir. 1997). In those cases, we concluded 
that  contract  terms  contained  on  the  inside  of  a  product’s 
packaging  (and  thus  only  discoverable  after  purchase)  be‐
come part of the contract between the purchaser and the seller 
so  long  as  the  purchaser  had  “an  opportunity  to  read  the 
terms and to reject them by returning the product.” Gateway 
2000, Inc., 105 F.3d at 1148. The district court applied this rule 
to the Cardholder Agreement and concluded that there was 
16                                                       No. 16‐1691 

not a sufficient opportunity to reject the terms of the agree‐
ment by returning the card, so the terms contained inside the 
packaging were not terms of the contract between Kaufman 
and  Amex.  Kaufman  v.  Am.  Express  Travel  Related  Servs.  Co., 
No. 07‐C‐1707, 2008 WL 687224, at *8 (N.D. Ill. Mar. 7, 2008). 
Having resolved the motion in that way, the district court did 
not  reach  the  question  of  enforceability.  Id.;  see  also  United 
Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 
574, 583 (1960) (“[A] party cannot be required to submit to ar‐
bitration any dispute which he has not agreed so to submit.”). 
Because  the  district  court  did  not  address  the  contract‐for‐
mation issue in its order approving the settlement, the Inter‐
venors believe the court abused its discretion. 
    The court’s reasoning in its order on final approval of the 
settlement  certainly  puts  the  enforceability  cart  before  the 
contractual  horse.  Still,  we  do  not  believe  that  the  district 
court abused its discretion in concluding that the pending ap‐
peal concerning the arbitration provision is a significant po‐
tential bar to the class’s success in this action. 
     To begin with, our review of the district court’s decision 
to deny arbitration would be de novo. Sgouros v. TransUnion 
Corp., 817 F.3d 1029, 1033 (7th Cir. 2016) (noting de novo re‐
view  of  contract‐formation  and  arbitration‐enforceability 
questions). Thus, the inquiry into whether the terms included 
in  the  gift‐card  packaging  became  part  of  the  contract  be‐
tween the parties would be a question for this court to decide 
without  deference  to  the  district  court’s  conclusions.  That 
adds  to  the  uncertainty  surrounding  the  outcome,  and  in‐
creases the risk to the class. See Williams, 658 F.3d at 634–35 
(“The prospect of appellate review affects the risk and costs 
(in time and money) of the litigation.”). 
No. 16‐1691                                                           17 

    And if we were to conclude that the arbitration provision 
was part of the contract between the parties, then there is little 
doubt we would enforce it. The parties do not dispute that the 
claims at issue in this case fall within the scope of the provi‐
sion,  and  the  law  clearly  favors  enforcement  of  arbitration 
provisions  in  contracts,  as  the  district  court  noted.  See,  e.g., 
AT&T Mobility LLC, 563 U.S. at 339. In light of those consider‐
ations, the district court’s conclusion was not an abuse of dis‐
cretion. 
    C. Overbreadth 
    The settlement class is defined to include, with only a few 
exceptions, all those who held Amex gift cards from January 
2002 through September 21, 2011. Per the terms of the settle‐
ment,  the  members  of  the  class  are  releasing  “any  and  all 
rights, duties, obligations, claims, actions, causes of action or 
liabilities  …  that  relate  to  any  and  all  Gift  Cards  issued  by 
American  Express  (or  any  affiliate  thereof)  from  January  1, 
2002 through [September 21, 2011].” 
    The  Intervenors  believe  this  release  is  overbroad.  They 
contend it releases claims that are not receiving compensation 
from the settlement. Specifically, the Intervenors highlight the 
alleged  claim  of  intervenor  Santsche,  who  alleges  she  pur‐
chased a $100 gift card by paying the purchase fee, but then 
the gift card was literally unusable because it had no value. 
The Intervenors maintain that Santsche’s case is one of many, 
constituting  “hundreds  of  millions  of  dollars  of  unjustified 
‘up‐front’ fees.” As the settlement only proposes compensa‐
tion  for  the  payment  of  the  $2  per  month  maintenance  fees 
and  the  check‐issuance  fees,  the  Intervenors  say  that  class 
members  with  claims  like  Santsche’s  are  giving  up  their 
claims while receiving nothing in return. 
18                                                      No. 16‐1691 

   The  district  court  acknowledged  that  the  release  would 
cover the Intervenors’ alleged $0‐balance claims and that “the 
breadth of the release is one of the problems with the settle‐
ment.” Kaufman, 2016 WL 806546, at *9. “[B]ut,” the court con‐
cluded, “on balance, the court does not believe the breadth of 
the release justifies rejecting the settlement.” Id. 
    “A settlement offer is a compromise and may include a re‐
lease  of claims not  before the court.” Oswald v. McGarr, 620 
F.2d 1190, 1198 (7th Cir. 1980). Nevertheless, because of the 
unique situation posed by a class action—whereby attorneys 
for the class may be incentivized to accept inadequate settle‐
ment terms so long as they receive their fees—it is necessary 
for a court to scrutinize what claims the class is giving up and 
what the class is receiving in exchange. See Reynolds, 288 F.3d 
at 283–84. 
     Here, the district court’s conclusion was not an abuse of 
discretion because there was no admissible evidence that the 
purported claims existed. The total size of the class in this case 
is not known, but the district court referred to an estimated 
range  of  17.7  to  36.9  million  people.  Thanks  to  the  district 
court’s  decision  to  appoint  a  notice  expert,  notice  was  pro‐
vided to this massive class in a reasonable and effective man‐
ner, reaching approximately 70% of the members. Assuming 
the veracity of the Intervenors’ allegations, it is probable that 
at least some of the persons with $0‐balance claims received 
notice. However, no party submitted any admissible evidence 
of  those  claims—not  even  an  affidavit  or  declaration  from 
Santsche herself. Granted, it is not an objector’s duty to show 
that the settlement is inadequate. See Gautreaux v. Pierce, 690 
F.2d 616, 630 (7th Cir. 1982). But the burden on the proponents 
to support the settlement should not extend to an affirmative 
No. 16‐1691                                                                     19 

duty  to  rebut  every  allegation  an  objector  makes.  See  id.  at 
631. In the absence of any admissible evidence that the pur‐
ported  claims  even  exist,  the  district  court’s  conclusion  that 
the release of these claims was not a sufficient reason to deny 
approval of the settlement was not an abuse of discretion.  
      D. Attorneys’ Fees 
    In  reviewing  the  award  of  attorneys’  fees, “‘[w]e  review 
the  district  court’s  methodology  de  novo  to  determine 
whether  it  reflects  procedure  approved  for  calculating 
awards,’ and we review the reasonableness of the award for 
abuse of discretion.” Williams, 658 F.3d at 635–36 (quoting Sut‐
ton v. Bernard, 504 F.3d 688, 691 (7th Cir. 2007)). 
    The  district  court  awarded  the  Plaintiffs’  counsel 
$1,000,000  in  fees,  additional  class  counsel  $250,000  in  fees, 
and the Intervenors’ counsel $700,000 in fees. The Intervenors 
do not challenge the methodology used to determine these fee 
awards, instead focusing on the amounts of the awards them‐
selves.  The  Intervenors  (or,  perhaps  more  accurately,  their 
counsel) maintain the district court erred in failing to award 
them most, if not all, of the attorneys’ fees in this case.5 They 

                                                 
5 In many ways, this argument is emblematic of what is wrong with class 

actions. The Intervenors spend a vast majority of their 49‐page brief to this 
court  attacking  the  settlement  as  unfair,  unreasonable,  and  inadequate. 
They  claim  it  releases  hundreds  of  millions  of  dollars’  worth  of  claims 
without receiving anything for those claims. Yet, when it comes time to 
divvy up the money, their counsel is right there with open hands, claiming 
not only that they helped make the settlement better than it could have 
been, but that they are solely responsible for the settlement’s success. We 
do  not  mention  this  chutzpah,  as  similar  conduct  has  been  called  in  the 
past, see Mirfasihi v. Fleet Mortg. Corp., 551 F.3d 682, 687 (7th Cir. 2008), to 
criticize  counsel  for  the  Intervenors—they  are  just  looking  out  for  their 
20                                                          No. 16‐1691 

argue that while they were working to further the interests of 
the class, the Plaintiffs’ counsel were colluding with Amex. 
    “The  law  generally  does  not  allow  good  Samaritans  to 
claim a legally enforceable reward for their deeds.” Reynolds, 
288 F.3d at 288. But, if a professional “render[s] valuable albeit 
not  bargained‐for  services  in  circumstances  in  which  high 
transaction  costs  prevent  negotiation  and  voluntary  agree‐
ment, the law does allow them to claim a reasonable profes‐
sional fee from the recipient of their services.” Id. In order to 
claim  that  fee,  the  value  provided  by  the  professional  must 
“be worth more than the fee [he is] seeking.” Id. 
     Here, the district court acknowledged that the Intervenors 
were important to getting Amex to divulge its information on 
class members, that they suggested the notice expert the court 
ultimately  appointed,  and  that  they  anticipated  the  attor‐
neys’‐fee‐notice  requirement  we  announced  in  Redman  in 
their objections. Indeed, the court went so far as to say that it 
is  “undeniable”  that  the  settlement  would  never  have  been 
approved without the Intervenors. 
    The  Intervenors  take  these  acknowledgments  and  run 
with them, claiming responsibility for all the good in the case. 
However,  the  Intervenors  ignore  that  the  district  court  also 
observed that they filed “a number of repetitive and meritless 
objections.” Additionally, the court considered it “disingenu‐
ous” to attribute the increase in claims due to the second no‐
tice program (crafted with the assistance of the notice expert 
and  using  the  information  obtained  from  Amex)  entirely  to 
them. Finally, it noted that it was unclear to what extent the 
                                                 
interests. We merely remark that it is unfortunate that this is the way the 
game is played. 
No. 16‐1691                                                       21 

Intervenors  could  claim  responsibility  for  the  supplemental 
programs. Considering the full impact the Intervenors had on 
the  case,  the  district  court  awarded  counsel  for  the  Interve‐
nors $700,000 in fees, representing what the court calculated 
to be approximately 34% of the value they added to the class. 
     We conclude there was no abuse of discretion in awarding 
the  attorneys’  fees.  Having  dealt  with  the  parties  and  their 
counsel for nearly seven years, the district court was easily in 
the best position to determine which parties (and which attor‐
neys) had contributed to the settlement and in what propor‐
tions. See Williams, 658 F.3d at 637 (seeing “no reason to dis‐
turb the district court’s assessment of fees” where the judge 
“became intimately familiar with [the] litigation over the past 
eight years”); see also Mirfasihi v. Fleet Mortg. Corp., 551 F.3d 
682, 687–88 (7th Cir. 2008) (affirming the district court’s 50% 
reduction  to  the  objectors’  fee  based  on  their  “irresponsible 
litigation tactics”). 
                           III. Conclusion 
    The  decision  we  affirm  today  did  not  approve  a  perfect 
settlement.  The  individual  class  members  (those  who  both‐
ered to submit claims) will receive very little, while attorneys 
will receive more than all of the class members combined. But 
even  the  attorneys  have  not  come  out  as  well  as  they  had 
hoped. 
     The district court, throughout this case, properly exercised 
its responsibility to look out for the class by consistently deny‐
ing  inadequate  proposals  and  working  with  the  parties  to 
overcome the challenges associated with notice to get this set‐
tlement  into  an  approvable  posture.  In  the  end,  the  court 
found itself in an unenviable position: it could either approve 
22                                                     No. 16‐1691 

the adequate—albeit flawed—settlement and allow the class 
members to get their meager recoveries, or reject it and have 
the parties further exhaust their resources (and the settlement 
fund) on notice or discovery or have them turn to litigation 
where the class ran the risk of recovering nothing. It chose the 
former  course,  and  that  was  not  an  abuse  of  discretion.  We 
AFFIRM.